DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9-12, 14-19, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (US 2013/0168003, of record).
As best depicted in Figure 1, Nishimura is directed to a motorcycle tire construction including at least one band layer 7 formed with at least one steel band cord 10 (Paragraph 25).  Nishimura further states that said band cord has a compressive stiffness between 200 N/mm and 400 N/mm (Paragraph 12) and a loading between 30 and 45 ends per 5 cm (15 and 22.5 ends per 25 mm) (Paragraph 46).  Nishimura, however, is silent with respect to any relationship between first and second lengths (at first and second times) of said cord after being removed from a tire construction.
In any event, a product between the circumferential stiffness and the cord loading in Nishimura is between 3,000 and 9,000.  Applicant’s original disclosure appears to correlate the claimed relationship between first and second lengths with a product that falls between 1,500 and 15,000 (Page 4, Lines 16-18).  Thus, it reasons that all of the band cords taught by Nishimura would necessarily demonstrate the claimed length relationship when removed from a tire construction.  It is emphasized that (a) all of the compressive stress values disclosed by Nishimura are fully encompassed by Applicant’s disclosed range, (b) all of the cord loadings taught by Nishimura are fully encompassed by Applicant’s disclosed range, and (c) all of the possible products between the compressive stress and the cord loading taught by Nishimura are fully encompassed by Applicant’s disclosed range.  This in turn suggests that the steel band cord of Nishimura would mimic the claimed relationship between first and second lengths.
As to the claimed width, the claimed widths are consistent with the figures of Nishimura, as well as the general order of dimensions for band layers used in tire constructions (such as motorcycle tires).
	Lastly, regarding claim 1 (and claims 9 and 10), it is noted that the cord length that is removed from a tire does not further define the structure of the claimed tire but rather corresponds with a method of handling a tire article (the tire article itself is the same independent of the length of cord removed).  Also, the claimed relationship appears to necessarily result when using steel cords satisfying a product between the compressive stiffness and the cord loading in a motorcycle tire construction (shoulder regions and center regions experience different stresses as a result of the camber or curvature in motorcycle tires).
Regarding claims 2-5 and 25, given the aforementioned similarities between Nishimura and the claimed invention, it reasons that the claimed differences would necessarily result.
Regarding claims 11, 16, and 23, as detailed above, Nishimura teaches a product between 3,000 and 9,000 and such is fully encompassed by the claimed range.
With respect to claims 12 and 23, as detailed above, Nishimura teaches a cord loading between 15 and 22.5 ends per 25 mm.
With respect to claim 14, Nishimura teaches a rubber tape 11 having a plurality of cords (Paragraph 26).
Regarding claims 17, 18, 21, and 22, the steel cord of Nishimura comprises five filaments or strands, wherein at least one filament or strand is shaped (Paragraphs 32-35).   
As to claims 19 and 20, Nishimura is directed to a motorcycle having a conventional tread curvature in which a distance between tread edges corresponds with a greatest width (Figure 1).
With respect to claim 24, the band cord of Nishimura would be expected to demonstrate the claimed La and Lb at first and second points as defined by the claims since the tire of Nishimura appears to be essentially identical to that of the claimed invention (it is not required for the reference to specifically identify the first and second points as defined by the claimed invention- it is simply required that the band cord of Nishimura demonstrate certain properties at first and second points).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-5, 9-12, 14-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura.
As best depicted in Figure 1, Nishimura is directed to a motorcycle tire construction including at least one band layer 7 formed with at least one steel band cord 10 (Paragraph 25).  Nishimura further states that said band cord has a compressive stiffness between 200 N/mm and 400 N/mm (Paragraph 12) and a loading between 30 and 45 ends per 5 cm (15 and 22.5 ends per 25 mm) (Paragraph 46).  Nishimura, however, is silent with respect to any relationship between first and second lengths (at first and second times) of said cord after being removed from a tire construction.
In any event, a product between the circumferential stiffness and the cord loading in Nishimura is between 3,000 and 9,000.  Applicant’s original disclosure appears to correlate the claimed relationship between first and second lengths with a product that falls between 1,500 and 15,000 (Page 4, Lines 16-18).  Thus, it reasons that all of the band cords taught by Nishimura would necessarily demonstrate the claimed length relationship when removed from a tire construction.  It is emphasized that (a) all of the compressive stress values disclosed by Nishimura are fully encompassed by Applicant’s disclosed range, (b) all of the cord loadings taught by Nishimura are fully encompassed by Applicant’s disclosed range, and (c) all of the possible products between the compressive stress and the cord loading taught by Nishimura are fully encompassed by Applicant’s disclosed range.  This in turn suggests that the steel band cord of Nishimura would mimic the claimed relationship between first and second lengths.
	Also, regarding claim 1 (and claims 9 and 10), it is noted that the cord length that is removed from a tire does not further define the structure of the claimed tire but rather corresponds with a method of handling a tire article (the tire article itself is the same independent of the length of cord removed).  Also, the claimed relationship appears to necessarily result when using steel cords satisfying a product between the compressive stiffness and the cord loading in a motorcycle tire construction (shoulder regions and center regions experience different stresses as a result of the camber or curvature in motorcycle tires).
Lastly, as to the claimed width, the claimed widths are consistent with the figures of Nishimura, as well as the general order of dimensions for band layers used in tire constructions (such as motorcycle tires).  One of ordinary skill in the art at the time of the invention would have found it obvious to include widths in accordance to the claimed invention given that they correspond with those that are conventionally used in a wide variety of tire constructions, including motorcycle tires.
Regarding claims 2-5 and 25, given the aforementioned similarities between Nishimura and the claimed invention, it reasons that the claimed differences would necessarily result.
Regarding claims 11, 16, and 23, as detailed above, Nishimura teaches a product between 3,000 and 9,000 and such is fully encompassed by the claimed range.
With respect to claims 12 and 23, as detailed above, Nishimura teaches a cord loading between 15 and 22.5 ends per 25 mm.
With respect to claim 14, Nishimura teaches a rubber tape 11 having a plurality of cords (Paragraph 26).
Regarding claims 17, 18, 21, and 22, the steel cord of Nishimura comprises five filaments or strands, wherein at least one filament or strand is shaped (Paragraphs 32-35).   
As to claims 19 and 20, Nishimura is directed to a motorcycle having a conventional tread curvature in which a distance between tread edges corresponds with a greatest width (Figure 1).
With respect to claim 24, the band cord of Nishimura would be expected to demonstrate the claimed La and Lb at first and second points as defined by the claims since the tire of Nishimura appears to be essentially identical to that of the claimed invention (it is not required for the reference to specifically identify the first and second points as defined by the claimed invention- it is simply required that the band cord of Nishimura demonstrate certain properties at first and second points).
Response to Arguments
6.	Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Nishimura fails to disclose or reasonably suggest the claimed combination of structural features.  The Examiner respectfully disagrees.  As detailed above, it reasons that all of the band cords taught by Nishimura would necessarily demonstrate the claimed length relationship when removed from a tire construction.  It is emphasized that (a) all of the compressive stress values disclosed by Nishimura are fully encompassed by Applicant’s disclosed range, (b) all of the cord loadings taught by Nishimura are fully encompassed by Applicant’s disclosed range, and (c) all of the possible products between the compressive stress and the cord loading taught by Nishimura are fully encompassed by Applicant’s disclosed range.  This in turn suggests that the steel band cord of Nishimura would mimic the claimed relationship between first and second lengths.  Again, the claims as currently drafted are directed to a tire article, as opposed to a method of removing a band cord from a tire and performing certain tests.  It is simply required that the band cord of Nishimura would in fact demonstrate the claimed properties when removed from the tire (in a hypothetic situation- actual removal of band cord is not required).  As best can be determined by the Examiner, the claimed relationship between La and Lb is obtained when a specific compressive stiffness, cord count, and product of stiffness and cord count is utilized and as detailed above, Nishimura teaches parameters that mimic those of the claimed invention.  Applicant’s original disclosure fails to identify any additional features and/or method steps that contribute to the claimed relationship between La and Lb.        
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 14, 2022